1. The defendant was convicted in the criminal court of Fulton County on an accusation containing two counts; first, charging the carrying of concealed weapon; second, carrying a pistol without a license. He was found guilty, generally. An application for the writ of certiorari was sanctioned. The trial judge filed his answer, which was not traversed. On the hearing the court dismissed the certiorari and the defendant excepted. From the untraversed answer it appears that the evidence was ample to sustain the verdict.
2. The court did not err in dismissing the certiorari.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.
                       DECIDED FEBRUARY 26, 1942.